Robinson, J.
(dissenting). This is an action peculiar to the city of Minot. The plaintiff appeals from an order sustaining a demurrer to the complaint. As she avers, on a cold day in February, 191Ij when the flying snow obscured her vision and distracted her attention, she went along First avenue to her meat market, which was in a building owned or occupied by the defendants. As she went along the side of the building she came to a door within BO feet of her market, and mistaking it for the market door, which it resembled, she opened the same, entered the building, fell down a stairway into the basement and was seriously injured.. The basement stairway she avers was unguarded and open and unprotected, and it had no railing. She says not- a word concerning the width of the stairway, the manner of its construction or *24as to how it came to be dangerous. Aside from the lack of a railing, it may have been a perfect and ideal stairway. She says not a word concerning the door which she opened and entered only that it was similar to the door of the meat market, with a similar entrance and on the same street.
She avers that at the time of the accident there was in force a city ordinance which made it unlawful to leave or keep open, uncovered, or unguarded any cellar door, pit, grating from, into or upon any street. But manifestly the ordinance has no bearing on this case. The ordinance does not forbid the construction of a basement stairway with a good door, nor does it require the door to be kept locked, barred, or bolted. In the opinion of Justice Grace it is said: “The door was an invitation to a person to enter and there was no sign on it giving a warning of danger.” But that is error. The complaint does not contain a word concerning a sign on the door, and it is not true that a door is an invitation to enter it. On the contrary, it is a warning for strangers to keep away unless it be the door of a bank or business house, with a sign inviting entrance for business purposes.
As it appears, the plaintiff opened the door and entered. She did not use her eyes and look around and notice the difference between a small basement entrance and the big meat market. As usual, the door must have opened inward, but she did not hold onto the knob or the latch of the door and make sure of her footing. She just stepped forward or onto the first landing of the stairway and tumbled or rolled to the bottom.
Now the questions are: How have the defendants failed to observe any obligation to the plaintiff ? And, if 'her injury was the result of her own negligence or the want of ordinary care, on what principle of law may she recover damages ?
“An obligation is a legal duty by which a person is bound to do or not to do a certain thing.” Comp. Laws, § 5763.
“Every person is bound without contract to abstain from injury to the person or property of another, or infringe upon any of his rights. Section 5942.
“Every person is responsible for, not only the result of his wilful act, but also for an injury occasioned to another by his want of ordinary care in the management of his property or person, except so far as the *25latter has wilfully or by want of ordinary care brought the injury upon himself.” Section 5948.
That is the law of the case. Now the question is, Does the complaint state facts showing an injury occasioned to the plaintiff by the want of ordinary care in the construction of the basement way or the door to it; or does it appear that.by the want of ordinary care the plain*tiff brought the injury upon herself. “Negligence is the lack of ordinary care. It imports a want of such attention to the nature and probable consequences of an act or omission as a prudent man ordinarily bestows on his own concerns.” Section 10358. Does it appear that in .the act of opening the basement door and advancing onto the stairway the plaintiff used the care that a prudent man or woman ordinarily .uses? As an excuse, she avers that the day was very cold and the air was filled with flying snow, obscuring her vision and engaging and distracting her attention. But that was her own misfortune, and not the fault of defendants. It shows that she should have been doubly careful. It was at noonday that she went out from the place of her employment into the cold and snow. She took the risks of the storm and the risk of her distracted attention, and the chances are that she took the risk of fashionable high heeled shoes with narrow pointed toes. To a person of ordinary prudence and presence of mind, neither the basement stairway nor its closed door presented a trap, a pitfall, or a place of danger. Certain it is the complaint does not state facts showing any defect in the construction of the door or the stairway, and whether defective or not, the plaintiff had no right, license^ or occasion to use the same.
In the brief of counsel for defendant this proposition is stated and well sustained by authorities: “In order to constitute actionable negligence, there must exist two essential elements, namely, a duty or obligation which the defendant is under to protect the plaintiff from injury, and a failure to discharge the duty.” Means v. Southern California R. Co. 144 Cal. 473, 77 Pac. 1002, 17 Am. Neg. Rep. 1, 1 Ann. Cas. 206; Kennedy v. Chase, 119 Cal. 642, 63 Am. St. Rep. 153, 52 Pac. 33, 3 Am. Neg. Rep. 520; Gibson v. Leonard, 143 Ill. 189, 17 L.R.A. 588, 36 Am. St. Rep. 376, 32 N. E. 182; Cusick v. Adams, 115 N. Y. 59, 12 Am. St. Rep. 772, 21 N. E. 673; Moffatt v. Kenny, 174 Mass. 315, 54 N. E. 850, 6 Am. Neg. Rep. 564; Rooney v. Woolworth, 74 Conn. 720, 52 Atl. 411.
*26The correctness of the above rule is conceded by Mr. Justice Birdzell, but without any averment of the complaint he assumes that there was some defect in the construction of the building, the door, or the stairway. He says: “But when a building situated upon a public street is devoted wholly or in part to retail commercial use and is especially designed with resort thereto by the public, that a duty with respect to its construction and maintenance does attach to the premises.” No attempt is made to show any specified defect in the construction of the building, the door, or the stairway or to show that plaintiff •had any leave or license right to open the door or enter upon the stairway. The conclusion of the learned justice is that the jury would be warranted in finding that the entrance to the basement to have been improperly guarded and the premises, to this extent, to have been in an unsafe and insecure condition. But that refers the decision of the demurrer to the jury, whereas the question is on the averments of the complaint. Wherein, by what words, does the complaint allege facts showing that the entrance to the building was unsafe or insecure ? Does it not show affirmatively that in opening and entering the door the plaintiff was a trespasser and that she failed to observe ordinary care and prudence? .Surely on a demurrer we may not refer the question to a jury.